Action to recover for the death of plaintiff’s decedent, a three-year-old child. The child was drowned in a swimming pool located on a sixty-seven-aere tract owned and operated by the defendant. The pool was inclosed with a five-foot fence. The defendant had negligently left a gate in that fence open. This gate was ordinarily kept locked. The plaintiff’s decedent was a son of an employee of the defendant. The gate was left open as a consequence of the negligence of another employee of the defendant, named Smith. The child was an invitee of the defendant; at least the jury so found on ample evidence. Judgment for the plaintiff unanimously affirmed, *875with costs. (Dorsey v. Chautauqua Institution, 203 App. Div. 251.) Present- — - Hagarty, Carswell, Johnston, Taylor and Close, JJ.